Title: To George Washington from Edmund Randolph, 24 March 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] March 24. 1794.
          
          E. Randolph has the honor of inclosing to the President the fair copy, as well as the
            rough draft of the Proclamation. It was transcribed upon the supposition, that the
            President would direct it to issue in the form, which the three other gentlemen had
            approved; and the rough is sent; in order that the President may decide, whether there be any propriety in the two amendments, which have been
              suggested.
        